SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
227
CAF 10-01096
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF NICHOLAS S.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,                    ORDER
PETITIONER-RESPONDENT;

BENJAMIN S., RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (SHIRLEY A. GORMAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (SARA J. LANGAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

JOHN S. CRISAFULLI, ATTORNEY FOR THE CHILD, SYRACUSE, FOR NICHOLAS S.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered May 4, 2010 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   February 10, 2011                     Patricia L. Morgan
                                                 Clerk of the Court